TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00704-CV



                                   Kurt Hildebrand, Appellant

                                                  v.

                                      Sarcom, Inc., Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
          NO. 11-2011, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Kurt Hildebrand has filed an unopposed motion informing the Court that

the parties have reached a resolution of the underlying dispute and asking that we dismiss his appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: February 9, 2012